Citation Nr: 0712342	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected deviated nasal septum.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1964 to 
August 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that the veteran's Form 9 Appeal apparently was 
initially postmarked December 31, 2003, which was within the 
2 month time period since the issuance of the November 3, 
2003 statement of the case, however it was returned for 
insufficient postage.  The appellant resent the Form 9 Appeal 
and it was received by VA on January 8, 2004.  The VA has 
accepted the veteran's Form 9 as a timely filed appeal.  

In an April 2007 brief, the veteran's representative appeared 
to reopen a secondary service connection claim for breathing 
problems with headaches and discharge.  The Board hereby 
refers this matter to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected deviated nasal septum is not 
characterized by loss of nose exposing both nasal passages, 
or incapacitating episodes, or more than 6 non-incapacitating 
episodes per year.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's service-connected deviated nasal septum 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6502, 6504, 6510-6514 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the February 2005 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2005 VCAA letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the February 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in February 2005 which 
was after the June 2002 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the February 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor her representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating claim, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claim, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected deviated nasal septum 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected deviated nasal septum has 
been rated by the RO under the provisions of Diagnostic Code 
6502.  Under this regulatory provision, a 10 percent 
evaluation is assignable for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides to complete obstruction on one side.  38 C.F.R. § 
4.71a, Code 6502 (2006).  

Other applicable codes include Diagnostic Code 6504 and Codes 
6510-6514.  38 C.F.R. § 4.97, Code 6504 provides that scars 
of the nose or loss of part of the nose may be assigned a 10 
percent rating if there is loss of part of one ala, or other 
obvious disfigurement; or a 30 percent rating if the scarring 
or loss of part of the nose results in exposure of both nasal 
passages.  

Sinusitis is rated according to a general rating formula.  A 
50 percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent rating is warranted where there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable rating is warranted where sinusitis is 
detected by x-ray only.  Note: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514.

The evidence does not demonstrate that the veteran's service-
connected deviated nasal septum warrants a higher rating than 
10 percent.  The veteran already is in receipt of a 10 
percent rating, which is the highest rating available under 
Code 6502.  She does not a merit a rating in excess of 10 
percent under Diagnostic Code 6504 or Codes 6510-6514 as she 
does not have loss of nose/or scars exposing both nasal 
passages, or 3 to 5 incapacitating episodes of sinusitis per 
year requiring bedrest and treatment by a physician, or more 
than 6 nonincapacitating episodes per year characterized by 
headaches, pain, purulent discharge or crusting.  In December 
1975 the veteran underwent an open nasal septal reduction, 
her final diagnosis was old nasal septal fracture deformity 
with resulting nasal obstruction.  In an April 2000 letter, 
the doctor who performed the 1975 surgery noted that prior to 
the operation the veteran had significant nasal septal 
obstructive deformity with greater than 50 percent 
obstruction.  VA medical records from the 2000s included 
treatment for various disorders including vertigo and showed 
the veteran was using nasal spray for sinusitis.  During her 
February 2005 VA examination, the veteran's symptoms included 
headaches, difficulty breathing and occasional discharge from 
the nose.  The veteran reported intermittent sinus attacks, 
about 5 times per year that usually last a week, for which 
she is prescribed multiple medications.  Physical examination 
revealed slight deviation of the nasal septum to the left.  
There was no loss of part of the nose or ala.  There were no 
scars.  There was no obvious disfigurement.  There was no 
tenderness over the sinuses.  There was no purulent discharge 
from the nose.  X-rays found fracture of the right nasal 
bone, nasal septum was slightly deviated to the left side.  
The diagnosis was status post right nasal bone fracture with 
residuals of deviated nasal septum.  The examiner noted that 
the veteran's main problem was chronic nasal obstruction and 
intermittent sinus attacks.  She has limitations with 
prolonged walking and running.  

The veteran claims that her nose disorder should be evaluated 
for disfigurement under Diagnostic Code 6504, however the 
evidence, for reasons discussed above, does not demonstrate 
that she is entitled to a rating in excess of 10 percent 
under this code.  The veteran also has argued that she has 
missed work due to her deviated nasal septum.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


